DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 15-39 are pending.
Claims 28-39 are withdrawn.
Claims 15-27 are examined as following.

Claim Interpretation
In light of the specification, the term “at least substantially identical” is to be understood, in particular, as identical apart from manufacturing tolerances and/or within the limits of standardized tolerances and/or within the limits of manufacturing possibilities.

In light of the specification, the term “at least substantially equal effective distance”, it is to be understood, in particular, that an effective distance of an inductor differs from an effective distance of a further inductor by at most 10%.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzog (EP 1858300 B1).

    PNG
    media_image1.png
    639
    423
    media_image1.png
    Greyscale

Regarding claim 15, Herzog teaches an induction hob device (see fig.4), comprising: 
a cooktop (support 10); 
first and second coils (coils 14, 18) displaced relative to each other at least in a direction perpendicular to the cooktop (support 10) (See fig.4,  coils 14 and 18 displaced relative to each other in a vertical direction, and the vertical direction is perpendicular to the support10.); and 
a control unit (selection circuit; see lines 68-74) configured to at least temporarily operate the first and second coils simultaneously (See lines 68-74 of translation, “the selection circuit being designed or adjustable in such a way that that induction coil is activated or those induction coils are activated that are below of the cooking container is or are located, and that the overlapping induction coils are not activated or activated at the same time, and the induction coils that are not used are electrically decoupled or are decoupled, which direct to the first and second coils is capable to operate simultaneously when multiple container are located at the cooktop; and lines 115- 117 of translation “In the case of a programmable selection circuit, it can be provided that the selection circuit is programmed or programmable in such way that the induction coils arranged in an overlapping manner are not activated or can be activated at the same time.” Examiner is using embodiment of the selection circuit is programmed such that to operate the first and second coils simultaneously as a generic embodiment embodiment.)

Regarding claim 16, Herzog teaches the first and second coils (coils 14, 18) are substantially displaced relative to each other at least in a direction parallel to the (support 10) (See fig.4, first layer 12 including coil 14 is parallel to support 10; second layer 16 including coil 18 is parallel to support 10.)

Regarding claim 17, Herzog teaches the first and second coils (coils 14, 18) at least partly overlap each other at least in a direction perpendicular to the cooktop (support 10) (See fig.4, coils 14 and 18 displaced relative to each other in a vertical direction, and the vertical direction is perpendicular to the support10.)

Regarding claim 18, Herzog teaches the first and second coils (coils 14, 18) are located directly adjacent relative to each other (See fig.4, coils 14 and 18 are directly adjacent relative to each other.)

Regarding claim 19, Herzog teaches the first and second coils (coils 14, 18) are electrically connected (See lines 324-325 of translation, “The selection circuits establish the electrical connection between the power supply circuits and the induction coils 14, 18 and 22.”)

Regarding claim 20, Herzog teaches a third coil (coil 22) which is displaced relative to the first and second coils (coils 14, 18) at least in a direction perpendicular to the cooktop (See fig.4, coil 22 and coils 14, 18 displaced relative to each other in a vertical direction, and the vertical direction is perpendicular to the support10.), said control unit (selection circuit) being configured to at least temporarily operate the third coil simultaneously with the first and second coils (selection circuit is configured to operate the third, first, and second coils simultaneously. See lines 68-74, “the selection circuit being designed or adjustable in such a way that that induction coil is activated or those induction coils are activated that are below of the cooking container is or are located, and that the overlapping induction coils are not activated or activated at the same time, and the induction coils that are not used are electrically decoupled or are decoupled” , which direct to the first and second coils is capable to operate simultaneously when multiple container are located at the cooktop; and lines 115- 117 of translation “In the case of a programmable selection circuit, it can be provided that the selection circuit is programmed or programmable in such way that the induction coils arranged in an overlapping manner are not activated or can be activated at the same time.” Examiner is using embodiment of the selection circuit is programmed such that to operate the first and second coils simultaneously as a generic embodiment.)

Regarding claim 21, Herzog teaches the third coil (coil 22) is substantially displaced relative to at least one of the first and second coils (coils 14, 18) at least in a direction parallel to the cooktop (support 10) (See fig.4, third layer 20 including coil 20 is parallel to support 10.)


Regarding claim 22, Herzog teaches the third coil (coil 22) and at least one of the first and second coils (coils 14, 18) at least partly overlap each other at least in a direction perpendicular to the cooktop (support 10) (See fig.4, coil 22 is partly overlapping with coils 14 and 18 in a vertical direction, which is perpendicular to the support 10).

Regarding claim 23, Herzog teaches the third coil (coil 22) and at least one of the first and second coils (coils 14, 18) are electrically connected (See lines 324-325 of translation, “The selection circuits establish the electrical connection between the power supply circuits and the induction coils 14, 18 and 22.”).

Regarding claim 24, Herzog teaches the first and second coils (coils 14, 18) at least partly form an inductor (Coils 14 and 18 are induction coils, and works as inductors.)

Regarding claim 25, Herzog teaches a further inductor which is substantially identical to the inductor, wherein the inductor and the further inductor comprise an at least substantially equal effective distance to the cooktop (The coils 14, 18, and 22 are indictors coil, therefore each of the coils can be an inductor. See the annotation of fig.4, coils defines inductor 1 and inductor 2, wherein both inductors 1 and 2 have the same distance to support 10. Therefore, the induction hob comprising more than one inductors, such as inductor 1 and inductor 2, and inductors 1 and 2 have equal effective distance to the support.).

Regarding claim 26, Herzog teaches the inductor and the further inductor interleave each other (See the annotation of fig.4, inductor 1 and inductor 2 interleave each other.).

Regarding claim 27, Herzog teaches an induction hob (see fig.4), comprising 
an induction hob device (see fig.4), said induction hob device comprising 
a cooktop (support 10), 
(coils 14, 18) displaced relative to each other at least in a direction perpendicular to the cooktop (support 10) (See fig.4,  coils 14 and 18 displaced relative to each other in a vertical direction, and the vertical direction is perpendicular to the support10.), and 
a control unit (selection circuit; see lines 68-74) configured to at least temporarily operate the first and second coils simultaneously (selection circuit is configured to operate the first and second coils simultaneously. See lines 68-74, “the selection circuit being designed or adjustable in such a way that that induction coil is activated or those induction coils are activated that are below of the cooking container is or are located, and that the overlapping induction coils are not activated or activated at the same time, and the induction coils that are not used are electrically decoupled or are decoupled”, which direct to the first and second coils is capable to operate simultaneously when multiple container are located at the cooktop; and lines 115- 117 of translation “In the case of a programmable selection circuit, it can be provided that the selection circuit is programmed or programmable in such way that the induction coils arranged in an overlapping manner are not activated or can be activated at the same time.” Examiner is using embodiment of the selection circuit is programmed such that to operate the first and second coils simultaneously as generic.)

Response to Amendment
With respect to the specification objection, applicant filed a new abstract on 03/02/2021, which overcome the specification objection. Therefore the specification objection is withdrawn.

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
Applicant argues reference Herzog does not teach the limitation “a control unit configured to at least temporarily operate the first and second coils simultaneously.”
Examiner respectfully disagree, because Herzog teaches a selection circuit, as a control unit, configured to activated induction coils are activated that are below of the cooking container is or are located in lines 68-74 of translation, which direct to the first and second coils is capable to operate simultaneously when multiple container are located at the cooktop. In addition, lines 115- 117 of translation clearly disclose the function of the selection circuit: “In the case of a programmable selection circuit, it can be provided that the selection circuit is programmed or programmable in such way that the induction coils arranged in an overlapping manner are not activated or can be activated at the same time.” Examiner is using the embodiment of the selection circuit is programmed such that to operate the first and second coils simultaneously as generic. Therefore, Herzog provide enough evidence to show the selection circuit is configured to at least temporarily operate the first and second coils simultaneously, and the rejection is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRIS Q LIU/Examiner, Art Unit 3761     
                                                                                                                                                                                                   /CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726